In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00085-CR
                            ____________________

                      PATRICK OTTO BAKER, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________              ______________

                    On Appeal from the 410th District Court
                         Montgomery County, Texas
                       Trial Cause No. 12-01-00528-CR
________________________________________________________              _____________

                           MEMORANDUM OPINION

      Patrick Otto Baker appeals his conviction for the felony offense of driving

while intoxicated, enhanced by a prior felony conviction. On appeal, Baker raises

two issues. First, he contends the trial court erred in denying his pre-trial motion to

suppress, and second, he claims the conviction is invalid because the trial court

failed to elicit an oral plea on the record from Baker in violation of the

requirements of article 27.13 of the Texas Code of Criminal Procedure. See Tex.



                                          1
Code Crim. Proc. Ann. art. 27.13 (West 2006). We overrule both issues and affirm

the trial court’s judgment.

                                 BACKGROUND FACTS

      Around 2:10 a.m. on January 14, 2012, Conroe policeman Lieutenant Jon

Buckholtz (“Officer Buckholtz” or “Buckholtz”) witnessed a black Chevrolet

Corvette traveling at an excessive rate of speed on Interstate 45 in Conroe, Texas.

Buckholtz’s radar indicated the vehicle was traveling ninety-three miles per hour in

a sixty-five-mile-per-hour zone. Buckholtz pursued the speeding vehicle. At the

suppression hearing, he testified that he had to drive about 130 miles per hour to

catch the Corvette and initiate a traffic stop.

      Officer Buckholtz further testified that after he activated his siren and

overhead lights, he witnessed the Corvette weave in its lane, slow down to about

ten miles per hour when exiting, and pass “numerous” locations where the driver

could have stopped. Buckholtz testified that the Corvette’s driver, later identified

as Baker, appeared to be looking back at Buckholtz instead of pulling over, and

that Baker passed an open roadway, failed to stop on the shoulder, and ultimately

turned and stopped on a side street after exiting I-45.

      Officer Buckholtz stated that after the vehicle stopped, he approached the

vehicle on foot. Baker did not roll down his window, but instead raised his hands

                                            2
up and shrugged his shoulders at Buckholtz as if to ask, by gesturing, “What do

you want?” Buckholtz opened the car door and asked Baker for his driver’s license

and proof of insurance. At that time, Buckholtz testified that he immediately

noticed “an overwhelming smell of cologne,” and he could see a bottle of cologne

on the floor board between Baker’s legs. Buckholtz believed Baker was attempting

to conceal the smell of an “alcoholic beverage” on his breath or the “smell of

marijuana or some other type of contraband.” Buckholtz also believed Baker

placed the bottle of cologne between his legs during the stop, because the cologne

bottle would not have otherwise remained in that location.

      Baker’s speech was slow and deliberate, and the officer noticed that Baker’s

eyes “were glassy and extremely red.” Buckholtz further testified that Baker had

difficulty locating his insurance card, that he handed the officer documents other

than the insurance information, that it took Baker approximately seven minutes to

locate his insurance card, that he stumbled slightly when he exited the vehicle, that

after exiting the vehicle he leaned against the vehicle and used it “for a rest[,]” and

that he appeared to sway when he was standing unassisted.

      Officer Brett Irvine (“Officer Irvine” or “Irvine”) also testified at the

suppression hearing. Irvine arrived at the scene to assist Officer Buckholtz after the

initial stop. From the time the stop occurred until the moment that Buckholtz

                                          3
handed Baker the clipboard with a speeding ticket, camera footage demonstrated

that approximately twenty minutes elapsed. At some point during the detention,

information from the dispatcher indicated that Baker had a prior DWI. Buckholtz

testified that Baker initially said he was coming home from work, but subsequently

told Irvine that he was coming home from a party.

      Buckholtz testified that after he handed Baker the citation that Baker

“resisted” signing it and “became somewhat belligerent[.]” Baker finally signed the

citation, but the officer continued his investigation. Buckholtz asked Baker “more

than once” if he had “anything illegal, alcohol, weapons in the vehicle[.]” Baker

refused to consent to a search of the vehicle. Buckholtz testified that Baker put his

hands in his pockets, even though the officers had instructed him not to do so, and

then Baker raised his hands in the air. Buckholtz then performed a Terry frisk on

Baker. See Terry v. Ohio, 392 U.S. 1 (1968). Officer Buckholtz testified that when

he did the Terry frisk, Buckholtz noticed for the first time a faint odor of alcohol

over the smell of the cologne. Baker refused to take a field sobriety test and he was

arrested for driving while intoxicated.

      Baker filed a motion to suppress any evidence relating to the traffic stop,

detention, and arrest. At the hearing on the motion to suppress, the trial court




                                          4
considered the officers’ testimony and the videotaped recordings of the traffic stop

and arrest. The trial court denied Baker’s motion.

      The record indicates that after the trial court denied Baker’s motion to

suppress, Baker pleaded guilty under an open plea to the charge of felony driving

while intoxicated, and elected to have the trial court assess punishment. The trial

court adjudicated Baker guilty of felony driving while intoxicated. Baker pleaded

true to an enhancement paragraph. The trial court sentenced Baker to ten years in

prison and assessed a $1500 fine. The trial court suspended the imposition of the

sentence and placed Baker on community supervision for ten years. Baker

appealed.

                                 MOTION TO SUPPRESS

      In his first issue, Baker challenges the trial court’s ruling denying his motion

to suppress. Baker argues that although the initial stop was reasonable, his

continued detention past the issuance of the citation for speeding was unreasonable

and violated his Fourth Amendment right against unreasonable search and seizure,

and any evidence obtained after that point was the product of an illegal detention.

The Fourth Amendment to the United States Constitution, made applicable to the

States through the Due Process Clause of the Fourteenth Amendment, states that

“‘[t]he right of the people to be secure in their persons . . . against unreasonable . . .

                                            5
seizures, shall not be violated.’” Amador v. State, 275 S.W.3d 872, 878 (Tex.

Crim. App. 2009) (quoting U.S. Const. amend. IV).

      On a motion to suppress, the defendant bears the initial burden of producing

some evidence that rebuts the presumption of proper police conduct. Abney v.

State, 394 S.W.3d 542, 547 (Tex. Crim. App. 2013); Amador, 275 S.W.3d at 878.

However, once the defendant establishes the search or seizure was warrantless,

then the burden shifts to the State to prove it was prompted by reasonable

suspicion. Abney, 394 S.W.3d at 547. In reviewing a trial court’s ruling on a

motion to suppress, we use a bifurcated standard of review to evaluate the totality

of the circumstances and to determine whether reasonable suspicion exists. “First,

the courts must give ‘almost total deference to a trial court’s determination of

historical facts that the record supports,’ and second, the courts review de novo the

trial court’s application of the law to facts, which do not turn on credibility and

demeanor.” Id. At a suppression hearing, the trial judge “‘is the sole trier of fact

and judge of the credibility of the witnesses and the weight to be given their

testimony[.]’” Wiede v. State, 214 S.W.3d 17, 24-25 (Tex. Crim. App. 2007)

(quoting State v. Ballard, 987 S.W.2d 889, 891 (Tex. Crim. App. 1999)); Amador,
275 S.W.3d at 878. The trial court’s ruling on a motion to suppress will be upheld

if it is “‘reasonably supported by the record and is correct under any theory of law

                                         6
applicable to the case.’” Amador, 275 S.W.3d at 878-79 (quoting Ramos v. State,

245 S.W.3d 410, 417-18 (Tex. Crim. App. 2008)). In the case at bar, the trial court

did not make explicit findings of fact, so we review the evidence in the light most

favorable to the trial court’s ruling and assume that the trial court made implicit

findings of fact supported by the record. Balentine v. State, 71 S.W.3d 763, 768

(Tex. Crim. App. 2002) (citing Carmouche, 10 S.W.3d at 327-28). Therefore, we

assume the trial court implicitly concluded that the State carried its burden of proof

of demonstrating under the totality of the circumstances that Buckholtz’s continued

detention of Baker for a DWI offense was reasonable. Our task is to “determine

whether the trial court, in so concluding, abused its discretion.” Amador, 275
S.W.3d at 879.

      A police officer is permitted to stop and temporarily detain a person in order

to conduct an investigation if the officer has a reasonable suspicion that an

individual is violating the law. Ford v. State, 158 S.W.3d 488, 493 (Tex. Crim.

App. 2005) (citing Balentine, 71 S.W.3d at 768). “Routine traffic stops are

analogous to investigative detentions and are governed by Terry v. Ohio.” St.

George v. State, 197 S.W.3d 806, 815 (Tex. App.—Fort Worth 2006), aff’d, 237
S.W.3d 720 (Tex. Crim. App. 2007). “Thus, our framework for determining the

reasonableness of an investigative detention based on a traffic stop is provided by

                                          7
Terry, under which police officers may stop and briefly detain persons reasonably

suspected of criminal activity on less information than is constitutionally required

for probable cause to arrest.” Id. (citing Terry, 392 U.S. at 21-22).

      The State bears the burden of establishing the reasonableness of a

warrantless arrest or temporary detention. See Young v. State, 283 S.W.3d 854, 872

(Tex. Crim. App. 2009) (arrest); Ford, 158 S.W.3d at 492 (detention). The two-

pronged Terry analysis requires the court to determine the reasonableness based

upon: (1) whether the officer’s action was justified at its inception; and (2) whether

it was reasonably related in scope to the circumstances that justified the

interference in the first place. Terry, 392 U.S. at 19-20; Davis v. State, 947 S.W.2d
240, 242 (Tex. Crim. App. 1997). Baker concedes the initial stop was reasonable

and that Officer Buckholtz’s stop was valid because he saw Baker commit a traffic

violation. See Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App. 1992).

Nevertheless, Baker contends that Officer Buckholtz’s search and continued

detention and subsequent arrest fails to meet the second prong in that it was not

reasonably related to the speeding violation.

      Under the second Terry prong, an investigative detention must be temporary

and last no longer than necessary to effectuate the purpose of the stop. See Florida

v. Royer, 460 U.S. 491, 500 (1983); Kothe v. State, 152 S.W.3d 54, 63 (Tex. Crim.

                                           8
Ohio App. 2004); Davis, 947 S.W.2d at 243. Once an officer concludes the investigation

of the conduct that initiated the stop, a continued detention is permitted only if

there is reasonable suspicion to believe another offense has been or is being

committed. Saldivar v. State, 209 S.W.3d 275, 282 (Tex. App.—Fort Worth 2006,

no pet.); see also Davis, 947 S.W.2d at 243-45. “‘Reasonable suspicion’ exists if

the officer has specific articulable facts that, when combined with rational

inferences from those facts, would lead him to reasonably suspect that a particular

person has engaged or is (or soon will be) engaging in criminal activity.” Garcia v.

State, 43 S.W.3d 527, 530 (Tex. Crim. App. 2001). After making a stop for a

traffic violation, an officer may rely on all of the facts ascertained during the

course of his or her contact with the defendant to develop articulable facts that

would justify a continued detention. Sims v. State, 98 S.W.3d 292, 295 (Tex.

App.—Houston [1st Dist.] 2003, pet. ref’d); Mohmed v. State, 977 S.W.2d 624,

628 (Tex. App.—Fort Worth 1998, pet. ref’d).

      Relying on Davis, Baker argues that once “the initial purpose of the

investigative detention – the speeding citation – had been completed[,]” Officer

Buckholtz should not have continued the detention because a detention cannot last

longer than is necessary to effectuate the purpose of the stop. See Davis, 947
S.W.2d at 245. Baker’s reliance upon Davis is misplaced. In Davis, officers

                                         9
stopped Davis on suspicion of driving while intoxicated. 947 S.W.2d at 241.

Although the officers concluded Davis was not intoxicated, they continued to

question and investigate him. Id. at 241, 245. The Court of Criminal Appeals held

there was no reasonable suspicion to justify the continued detention because, once

the officers determined Davis was not intoxicated, the purpose of the detention was

complete and the continued detention was not based on articulable facts which,

taken together with rational inferences from those facts, would cause a reasonable

person to believe continued detention was justified. Id. at 245-46. Unlike the facts

in Davis, Officer Buckholtz stopped Baker for speeding and thereafter observed

various articulable facts during and after the traffic stop which, when considered

together with rational inferences therefrom, justified the officers’ continued

detention of Baker and their suspicion that Baker was intoxicated.

      This case is more analogous to the facts in Amador. In Amador, the

defendant was stopped for speeding, and the evidence adduced at the suppression

hearing from the testimony of the arresting officer was similar to the case at bar.

Amador, 275 S.W.3d at 874-75. When the officer asked Amador for his license, he

was slow to produce it, his speech was mumbled, and after he stepped out of the

car, the officer noticed the smell of alcohol. Id. at 875, 879. Even though the video

of the traffic stop in Amador seemed to contradict some of the arresting officer’s

                                         10
testimony in relation to the field sobriety test, the Court of Criminal Appeals

reminded us that the trial court is the “sole factfinder at a suppression hearing, and

it may believe or disbelieve all or any part of a witness’s testimony.” Id. at 875,

878. On review, the court should focus not on any one fact, but must consider the

‘totality of the circumstances’ facing the officers. Id. at 880.

      Based upon the record and evidence adduced at Baker’s suppression hearing,

and the facts taken as a whole, we hold that the trial court could have reasonably

concluded or inferred the following: at the time in question Baker was driving at a

high rate of speed; Baker failed to pull over immediately; he fumbled for almost

seven minutes trying to find his proof of insurance and handed the officer other

items instead of his insurance; Baker’s eyes were glassy; Baker put on cologne to

cover up a smell; he swayed and stumbled; he showed mood swings; he initially

would not sign the ticket and became belligerent; and he had ingested a quantity of

alcohol and exhibited signs of intoxication. Officer Buckholtz testified that the

purpose of the traffic stop was not only to issue Baker a speeding ticket, but also to

investigate the reason for his excessive speed and his failure to pull over, and to

determine if he was attempting to conceal contraband or was destroying evidence.

Officer Buckholtz testified that he felt that the facts of the stop justified further

detention to investigate a possible driving-while-intoxicated offense. Buckholtz

                                           11
had training and expertise in recognizing signs of intoxication, and he articulated

the following facts which led to his reasonable suspicion that Baker was

intoxicated and to the subsequent arrest of Baker for a DWI: speeding in excess of

twenty or twenty-fives miles over the speed limit, the time and place Baker was

driving, slowing down to five or ten miles per hour to exit the freeway, failure to

immediately pull over, the strong smell of cologne, slow movements and deliberate

speech, red glassy eyes, inability to initially locate his insurance card and handing

Officer Buckholtz other documents besides proof of insurance, the suspect’s slight

stumbling and swaying, failure to follow instructions, mood swings, failure to

cooperate, and the smell of alcohol on Baker’s breath.

      In the case at bar, on the basis of the evidence at the suppression hearing and

reasonable inferences therefrom, discussed above, the trial court could have

reasonably concluded that, at the time and place in question, Officer Buckholtz had

facts and circumstances within his knowledge sufficient to warrant a prudent

person in believing that appellant had committed, in his presence, the offense of

driving while intoxicated. The record in the case at bar supports the trial court’s

implicit finding that Officer Buckholtz had reasonable suspicion to extend Baker’s

detention and the trial court did not err in denying the motion to suppress. See

Amador, 275 S.W.3d at 880; Olivares v. State, No. 01-11-00975-CR, 2013 Tex.
12
App. LEXIS 12206, **1, 6-8 (Tex. App.—Houston [1st Dist.] Oct. 1, 2013, pet.

ref’d) (mem. op., not designated for publication) (While the officer initially

stopped defendant for running a red light, the officer subsequently “learned

articulable facts which, taken together with rational inferences from those facts,

justified the defendant’s continued detention.”). Given the totality of the

circumstances, the continued detention of Baker was not unreasonable.

Accordingly, we conclude the trial court did not abuse its discretion in denying the

motion to suppress. We overrule issue one.

                                    GUILTY PLEA

      In his second issue, Baker argues that his conviction should be reversed

because the trial court failed to elicit his guilty plea as required by the Texas Code

of Criminal Procedure. Article 27.13 provides that “[a] plea of ‘guilty’ or a plea of

‘nolo contendere’ in a felony case must be made in open court by the defendant in

person; and the proceedings shall be as provided in Articles 26.13, 26.14 and

27.02.” Tex. Code Crim. Proc. Ann. art. 27.13. “If the plea is before the judge

alone, same may be made in the same manner as is provided for by Articles 1.13

and 1.15.” Id.

      Baker contends for the first time on appeal that because the trial court did

not satisfy the requirements of article 27.13, this Court should reverse his

                                         13
conviction without requiring a harm analysis, and remand this matter to the trial

court for a new trial. The State argues Baker failed to raise this complaint in the

trial court, and therefore he has not preserved error. Although we held in Costilla v.

State that this error can be raised for the first time on appeal, the Court of Criminal

Appeals declined to address whether the complaint was procedurally barred. See

Costilla v. State, 146 S.W.3d 213, 216 (Tex. Crim. App. 2004); Costilla v. State,

84 S.W.3d 361, 363 (Tex. App.—Beaumont 2002, aff’d). Assuming without

deciding that Baker’s complaint is not procedurally barred, we conclude that the

record demonstrates substantial compliance with article 27.13, and there was no

error.

         Article 27.13 does not require an oral plea. See Costilla, 146 S.W.3d at 217

(Although “the better practice is to inquire of the defendant personally what his

plea is,” the statute does not require an oral plea.); Shields v. State, 608 S.W.2d
924, 927 (Tex. Crim. App. 1980). “[A]ny complaint arguing deviation from article

27.13 should be evaluated under the particular facts of that case to determine

whether the trial court complied with the applicable law.” Costilla, 146 S.W.3d at

217. Substantial compliance with article 27.13 occurs when a defendant in open

court acknowledges the plea as his, regardless of whether an oral plea is actually

entered. See Bramlett v. State, No. 06-11-00149-CR, 2012 Tex. App. LEXIS 3450,

                                          14
at *5 (Tex. App.—Texarkana May 2, 2012, pet. ref’d) (mem. op., not designated

for publication) (citing Costilla, 146 S.W.3d 213). Even when the trial court does

not secure the defendant’s spoken plea of guilty and does not interact with the

defendant at the time of the plea, if the facts point to defendant’s voluntary desire

to plead guilty, article 27.13 has been satisfied. See Costilla, 146 S.W.3d at 217.

      The record in this case indicates several occasions when Baker’s guilty plea

was discussed by Baker’s attorney and by the trial court in open court and in the

presence of Baker. Baker does not argue in his brief that he was confused or that he

did not understand he was pleading guilty or that he was in any way coerced.

There is no indication during the hearing that his plea was involuntary. For

instance, after the trial court denied Baker’s motion to suppress, State’s counsel

explained that “it was a dispositive plea, Judge; and I believe [Baker] has agreed to

plea open upon the negative finding of the motion.” Baker’s attorney then stated

that she would be reserving Baker’s right to appeal the denial of the motion to

suppress. When asked by the trial court if defendant had “an open plea to the

Court[,]” defense counsel answered, “Yes, Your Honor[,]” and then agreed that a

presentence investigation report would be obtained. Baker’s attorney further

explained that the trial court had previously denied the motion to suppress. The

trial court stated, “Okay. So what are we doing?” Defense counsel answered, “It’s

                                         15
an open plea to the Court.” The witnesses were sworn, and then the following

exchange transpired:

            THE COURT:          . . . You’ve pled guilty and I’ve
            accepted -- no, I haven’t accepted a plea, have I?

            [Defense Counsel]: No, you have not, Your Honor.

            THE COURT:          Okay. Well, let’s go ahead and talk
            about that. The allegation is driving while intoxicated,
            third or more. We’ve had the suppression hearing that
            I’ve ruled on. And so you’re in front of me now with
            respect to a plea to the Court. And I’m assuming there is
            no agreed recommendation, is what I’m reading; and, of
            course, we had a dispositive motion. So does this
            preserve his right to appeal the dispositive motion ruling?

            [Defense Counsel]: It does, Your Honor.

                  ....

            THE COURT: Let’s go ahead and get your client to sign
            there. I do have your signature.

            [Defense counsel]: He signed it, Your Honor. This is the
            waiver of appeal. That’s why it’s not signed.

            THE COURT:          Okay. He’s fixing to sign it. Waive
            appeal as to -- he can appeal not his guilty plea, except to
            the extent that he has rights to appeal the ruling on the
            dispositive motion.

            [Defense Counsel]: Yes, sir. On the certification --

            THE COURT: Oh, does it make it clear?

            [Defense Counsel]: It does, Your Honor.
                                        16
                  ....

            THE COURT: Yeah. Okay. With respect to punishment,
            though, he also does not have a right to appeal. If he
            loses on the substantive issues, then the punishment that I
            decide today, he has no right to appeal, correct or not
            correct?

            [Defense Counsel]: Well, he can appeal -- what he gets to
            appeal is the written motion, the Court’s ruling on the
            Motion to Suppress. If we are successful at the Court of
            Appeals, it will be remanded --

                  ....

            THE COURT: But if you’re not, then the punishment --
            the actual punishment cannot be --

            [Defense Counsel]: Correct, Your Honor.

                  ....

            [Defense Counsel]: Correct. Because we’re pleading
            open to the Court.

            THE COURT: Okay. The Record is clear on that.

      Baker then pleaded true to the enhancement paragraph and the trial court

accepted the plea to the enhancement. The trial court questioned Baker regarding

whether he would rather go to SAFPF for ten years or go to prison for ten years as

recommended by the State. Baker explained he would “like to have the ten years

[of] probation.” The trial court then assessed Baker’s punishment at ten years

                                        17
imprisonment, a $1500 fine, court costs, restitution, and confinement in jail for ten

days, but suspended the imposition of the sentence and placed Baker on

community supervision for ten years.

      The clerk’s record includes “Admonitions to the Defendant for Plea to

Court” signed by Baker, Baker’s counsel, the assistant district attorney, and the

trial judge. The admonitions include a paragraph entitled “Waivers, Consent,

Judicial Confession & Plea Agreement” where Baker agreed he was “aware of the

consequences of my plea,” and he judicially confessed to the offense of driving

while intoxicated—third or more. The admonitions signed by Baker also state that

“[a] plea agreement exists in this cause” and that Baker “agrees to plead guilty” to

the offense. A handwritten note on the form states, “Open Plea to the Court with no

agreed recommendation after dispositive motion to suppress hearing[.]” The

admonitions were signed on January 11, 2013—the same day the trial court

discussed the plea with defense counsel and discussed punishment with Baker after

Baker pleaded “true” to the enhancement. The scheduling order for the case

includes a handwritten notation of “Sentencing after open plea” next to the date

“1/11/13[.]” The docket sheet entry for January 11, 2013 reflects “Deft pres w/

Atty” and “Guilty Plea: 10 Yrs Comm Supervision[.]” The judgment, dated




                                         18
January 11, 2013, and signed by the trial judge and by Baker, includes the

following:

             The Defendant, having been duly arraigned, entered his
             plea of Guilty. It appearing to the Court that the
             Defendant was mentally competent and that his plea was
             free and voluntary, and the Court having duly
             admonished the Defendant as to the consequences of
             such plea and the Defendant persisted in entering his plea
             of Guilty. Therefore, the Court duly accepted the
             Defendant’s plea.

      The Texas Court of Criminal Appeals in Costilla clarified that substantial

compliance with article 27.13 occurs when a defendant acknowledges the plea as

his in open court, regardless of whether an oral plea is actually entered. Costilla,
146 S.W.3d at 214-217. Article 27.13 is satisfied, even when no oral plea is

entered, if a defendant acknowledges the plea by stipulating to the evidence,

signing plea admonishments, and by not making known at punishment that the plea

was involuntary. See Bramlett, 2012 Tex. App. LEXIS 3450, at **4-6 (citing

Costilla, 146 S.W.3d at 217). Although the record before us does not include

Baker’s oral statement on the record that he “pleads guilty to the offense of driving

while intoxicated – third or more,” an oral plea was not required, and all facts point

to his knowing and voluntary desire to plead guilty thereto. See Costilla, 146
S.W.3d at 217. The interaction between Baker’s attorney and the court, as well as

the interaction between the court and Baker, confirms Baker understood he was
                                         19
pleading guilty to the offense. See Adkison v. State, 762 S.W.2d 255, 259 (Tex.

App.—Beaumont 1988, pet. ref’d) (Interaction between trial court and defendant

indicated he fully understood the proceedings and plea.). We overrule issue two.

Having overruled both of Baker’s issues, we affirm the trial court’s judgment.

      AFFIRMED.



                                                   _________________________
                                                       LEANNE JOHNSON
                                                             Justice


Submitted on January 2, 2014
Opinion Delivered April 9, 2014
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                        20